Citation Nr: 1629369	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-18 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability of the lower extremities manifested by numbness.  

2.  Entitlement to service connection for a knot on the right foot.

3.  Entitlement to service connection for a disability manifested by sluggishness.

4.  Entitlement to service connection for a loss of bowel control.


REPRESENTATION

Veteran represented by:	David E. Anderson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in March 2015, when, after granting the Veteran's claim for service connection for a cervical spine disability, remanded the Veteran's above-listed claims in order for the RO to consider such claims secondary to the Veteran's cervical spine disability.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In March 2015, the Board also remanded the issues of entitlement to service connection for a right hip disability, a disability of the upper extremities, and headache.  A June 2015 rating decision granted these claims.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished these issues before the Board.  Therefore, the claims for service connection for a right hip disability, a disability of the upper extremities, and headache are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

FINDING OF FACT

The weight of the competent and probative evidence of record does not support a finding that the Veteran's cervical spine disability caused or aggravated a disability of the lower extremities manifested by numbness, a knot on the right foot, a disability manifested by sluggishness, and/or a loss of bowel control.


CONCLUSION OF LAW

Criteria for service connection for a disability of the lower extremities manifested by numbness, a knot on the right foot, a disability manifested by sluggishness, and a disability manifested by a loss of bowel control have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  The notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records, private treatment records, and records from the Social Security Administration have all been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with an examination addressing his claimed disabilities in May 2015.  Upon review of this evidence, the Board finds that the examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination report is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran participated in a hearing before the undersigned in November 2014.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

As an initial matter, the Board notes that in March 2015, it denied the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for a knot on the right foot, a disability of the lower extremities, sluggishness and a lack of responsiveness, and a loss of bowel control.  The following analysis thus focuses only on the Veteran's other theory of entitlement to compensation, namely whether such disabilities are secondarily related to the Veteran's service-connected cervical spine disability.  The Board will discuss the Veteran's claims together, because in each case the weight of the evidence fails to demonstrate a connection between the Veteran's claimed disability and his service-connected cervical spine disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Factual Background - Numbness of the Lower Extremities

The Veteran claimed in 2003 that he had a "twinge sensation . . . from time to time in [his] legs".  In March 2004, a VA neurosurgeon opined that while the Veteran had a residual impairment from cervical arthritis, such impairment did not include a lower extremity disability.  In a June 2004 clinical record, while the Veteran reported experiencing symptoms in his upper extremities, he denied experiencing symptoms in his lower extremities.  In July 2006, the Veteran's reflexes, sensation, and motor functions were all found to be normal on testing.  

In May 2015, the Veteran underwent a VA examination, at which time he reported experiencing numbness and stiffness in his toes.  The Veteran's strength testing was normal.  Reflex testing of the knee and ankle was hypoactive.  Sensory examination was normal.  All lower extremity nerves were normal.  The examiner thus concluded that the Veteran did not have any symptoms attributable to a peripheral nerve disability.  

The examiner opined that the Veteran's reported loss of sensation in the legs was less likely than not caused or aggravated by the Veteran's service-connected cervical spine disability.  As a rationale for this opinion, the examiner noted that the Veteran had been diagnosed with degenerative disc disease of the cervical spine, and undergone a left C6-C7 hemilaminectomy and nerve root decompression in July 2001.  The examiner considered the Veteran's reports of a loss of sensation in his legs since that surgery.  The examiner noted that EMGs performed in September 2003 documented prior left nerve root C7 damage, which could cause pain or tingling along that nerve route.  With that said, the examiner found that there was no evidence of spinal cord damage that would result in a loss of sensation in the legs, and that the reported loss of sensation in the legs was therefore not related to the Veteran's cervical spine pathology.  

In January 2016, the Veteran complained to a clinician of constant numbness in his legs.  The Veteran was diagnosed with paresthesia of the skin.  

Factual Background - Knot on Right Foot

The Veteran claimed in 2003 that he had a "knot (ball shape) . . . in the middle of [his] right foot from time to time".  In March 2004, a VA neurosurgeon opined that while the Veteran had a residual impairment from cervical arthritis, such impairment did not include a knot in the right foot.  

In May 2015, the Veteran underwent a VA examination, at which time the examiner noted the Veteran's report of an intermittent "knot," which was "like a cramp" on the lateral aspect of his right foot.  Imaging studies of the right foot revealed no arthritis or other significant test findings or results.  The Veteran was found not to have a current diagnosis involving his right foot.  

The examiner opined that the Veteran's reported knot on the right foot was less likely than not caused or aggravated by the Veteran's service-connected cervical spine disability.  As a rationale for this opinion, the examiner noted the Veteran's subjective report of an intermittent knot on his right foot since undergoing a cervical fusion in September 2002.  No pathology was found upon examination of the Veteran's right foot, and no explanation could be made to associate this type of symptom with cervical disc disease.  

Factual Background - Sluggishness

The Veteran claimed in 2003 that his body had been "very sluggish and lack the responsive [sic]".  In March 2004, a VA neurosurgeon opined that while the Veteran had a residual impairment from cervical arthritis, such impairment did not include feelings of sluggishness.  In April 2005 and June 2005 clinical records, the Veteran specifically denied experiencing fatigue or malaise.

The Veteran underwent a VA examination in May 2015, at which time he reported that his "energy [was] not up there."  The Veteran was nevertheless found to be alert and oriented upon examination.  

The examiner opined that the Veteran's reported sluggishness and lack of responsiveness was less likely than not caused or aggravated by his service-connected cervical spine disability.  As a rationale for this opinion, the examiner noted that the loss of energy was a subjective symptom and was therefore difficult to assess.  A loss of energy could be attributed to multiple factors, including medical conditions, medications, and social and psychological issues.  The examiner could find no evidence to suggest that the Veteran's claimed symptoms were related specifically to his cervical spine disability.  

Factual Background - Loss of Bowel Control

A July 2003 barium enema showed that the Veteran had a normal colon and terminal ileum.  An August 2003 clinical record noted that the Veteran complained of chronic diarrhea.  In August 2003, the Veteran stated that he could not control his bowel functions.  In September 2003, the Veteran was noted to have chronic diarrhea.  

In March 2004, a VA neurosurgeon opined that while the Veteran had a residual impairment from cervical arthritis, such impairment did not include a loss of bowel control.  In July 2004, a private treatment record indicated that the Veteran had complained of bowel problems and incontinence.  In May 2006, the Veteran denied experiencing a loss of bowel function.  

In May 2015, the Veteran underwent a VA examination, at which time the examiner diagnosed him with diarrhea.  The examiner opined that the Veteran's reported loss of bowel control was less likely than not caused or aggravated by his service-connected cervical spine disability.  As a rationale for this opinion, the examiner acknowledged the Veteran's reported history of chronic diarrhea and fecal urgency.  Although the Veteran reported that he had soiled himself on at least two occasions, by his own history, the Veteran did not suffer from a loss of bowel control or incontinence.  A review of the Veteran's medical records and MRI studies showed no evidence of an upper motor neuron injury that might lead to a loss of bowel control.  

Analysis

While the evidence supports a finding that the Veteran suffers from a disability manifested by numbness of the lower extremities and bowel dysfunction, the weight of the evidence does not support a finding that the Veteran suffers from a disability manifested by sluggishness or a knot in the right foot.  The record contains only the Veteran's subjective, infrequent complaints of such symptoms, and clinicians have failed to attribute these symptoms to a clinical diagnosis.  The Veteran's claims of entitlement to service connection for a disability manifested by sluggishness and a knot in the right foot thus fail on this basis alone.  

Even if, however, the Board were to concede that the evidence has demonstrated that the Veteran suffers from each of his claimed disabilities, the weight of the evidence fails to show a nexus, or connection, between the Veteran's claimed disabilities and his service-connected cervical spine disability.

To the extent that the Veteran believes that his claimed disabilities are related to his cervical spine disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the Veteran's claimed disabilities, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's lower extremity disability, knot on the right foot, sluggishness, and bowel impairment is related to his cervical spine disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, because such evidence was provided by medical professionals and concerned the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a knot on the right foot, a disability of the lower extremities, sluggishness and a lack of responsiveness, and a loss of bowel control.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a disability of the lower extremities manifested by numbness is denied.

Service connection for a knot on the right foot is denied.

Service connection for a disability manifested by sluggishness and a lack of responsiveness is denied.

Service connection for a loss of bowel control is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


